Title: To James Madison from Levett Harris, 30 August 1805 (Abstract)
From: Harris, Levett
To: Madison, James


          § From Levett Harris. 30 August 1805, St. Petersburg. “The letter you did me the honor to write to me of the 13. May came to hand the 10. inst. which mine to you of the 25. of same month has in some measure anticipated.
          “The importance of the subject you have treated Sir, rendered a special communication of it on my part to the Minister of foreign Affairs adviseable, altho.’ my frequent conferences with the Minister of Commerce have established a perfect understanding between us on this point, I hastened to acquit myself of the charge submitted to me by a letter, copy as inclosed, which I addressed to the Prince de Czartoryski.
          “The Government of Denmark, I learn early last year, made known to Russia, Prussia, & Sweeden the measures which a just regard to its safety in preventing an introduction of the yellow fever into its ports would impell it to adopt; but, in guarding against this malady, a proper attention would be had that those measures, in their application to the Baltick trade, should be obedient to the engagements ixisting between the former government & these several powers relative to the passages of the Sound &c. and otherwise should be made to affect as little as possible the respective interests of their ports on this Sea.
          “These Assurances, it is to be lamented for us, have not been as Strictly adhered to as an attachment to our own interests would have prompted us to have hoped for; detentions, amounting in Some instances to vexations, have been imposed upon many of our Ships at Christiansand; the place fixed on by Denmark for the quarantine of Vessels destined to the Baltick, and very loud complaints have been made to me by the masters of some of them thus detained who have since arrived at this place.
          “Those Vessels left the United States at a season when we know that no disease, of the discription mentioned, could exist, and although provided with regular certificates of health have notwithstanding been arrested in the prosecution of their voyages.
          “I entered into a correspondence early the present season, with our Consul at Copenhagen, and recommended his particular attention to this very important subject. The large private Concerns of this gentleman may perhaps have prevented his being as particular in his Correspondences with me as I could have wished, yet, I have reason to beleive, he was influencial in procuring a mitigation of the very onerous burthens with which our commerce was threatened at the commencement of the year, and I am alike inclined to think that some representations I made at the same time to Baron de Blome, the danish Minister resident here with whom I am on terms of familiar Acquaintance, & which representations he communicated to his Court may also have been of service.
          “I am well convinced, in addition to all those very embarrassing restrictions, that others perhaps not less so would have been instituted by this Government, but my timely knowledge of them, by the friendly and polite communication on the part of the Russian Ministry of the measures thus Contemplated, enabled me most successfully to combat them: and I rejoice to add that even the naval force, which it had resolved to station at the entrance of the Gulph of Finland in order strictly to examine our Vessels in their way hither, has been deemed superfluous, and of sixty nine American Ships that have arrived to this period, not one of them has met with a moments detention.
          “In a letter I had the honor to address you Sir, the 12/24. June last year, I mentioned there had happened instances in the Winter that American Seamen were found here destitute, whose Situations were frequently such as prevented the Consular Authority, reaching them and Suggested the propriety of an adoption of special measures on the Subject; altho.’ no recurrence of this evil took place last year yet, it is not difficult I conceive to foresee that, the increasing perplexities with which our navigation is threatened will occasion many wants to our Seamen, which in this Country would be in the extreme urgent. I now therefore take the liberty of recommending the establishment of an agency in this quarter, and of deligating to it the power to make suitable appointments at Christiansand & Elsineur, where proper officers are so highly necessary, also at some places within the Baltick, and instructing the person they authorized, to visit those places and regulate the duties of the several posts in such manner as may be deemed most eligible, by which the accumulating injuries resulting to our important trade to this quarter, by means of the indiscriminating prohibitions complained of, would doubtless be materially alleviated.
          “If Government should deem it expedient to create such an Agency, I would solicit its union with my present post, as the establishment, that might be annexed to it, would enable me to meet the extraordinary expences my publick Character subjects me to in relation to which Sir, I was bold on a former Occasion to entertain you, whilst it could not in the Smallest degree interfere with a due discharge of my present duties.
          “As respects the execution of my publick functions here, I have thus far had the most complete satisfaction, & not a Single instance has Occurred wherein I have been led to an application of the Ministry that has not been attended with the most happy result.
          “I conceive it my duty to inform you Sir, that on my arrival at this place I found our commerce in a great measure under the controul of the English merchants; restrictions were imposed on us, fees claimed, and charges levied at the insistence of the English factory, and generally engrossed by the agents appointed to regulate its trade. Since my arrival I have by degrees succeeded in having most of them suppressed, and in placing our commerce on a footing totally independent. I have established seperate Agencies where they were deemed adviseable from which facilities have resulted benificial to our trade, and in all those undertakings I have had the immediate protection of the Minister of Commerce, to whom I have also suggested some improvements in the mode of entering & clearing of Vessels, and other custom house arrangements on which he has consulted me, calculated to promote dispatch to our Ships, so necessary an object in this Sea, and which are about to be adopted. I have peculiar plea sure in adding that I have accomplished these appendants of my duty without incurring the jealousy, oppositi⟨o⟩;n or disrespect of the English Gentlemen resident here, who have had some influence with the Ministry in the commercial arrangements of the port. A disposition to conciliate, which I have encouraged, has been instrumental in Procuring me all the information I needed and has been a happy mean in the success of my undertakings, so that to my Successors in this honorable post, which I am highly proud in being the first to fill, little I hope will be left for them to do.
          “If my humble efforts toward the faithful discharge of my duty shall be found in any degree deserving the approbation of my Government, it will be my greatest consolation.”
        